EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Elizabeth A. Conklin (attorney for applicant) on July 16, 2021.
The application has been amended as follows: 

In Claim 1, line 6, change “4-onanone,” to ---4-nonanone, ---.
In Claim 2, line 1, change “claim 1 further comprising” to --- claim 1, wherein the rat attractant composition further comprises ---.
In Claim 5, lines 1-2, change “claim 1 further comprising” to --- claim 1, wherein the rat attractant composition further comprises ---.
In Claim 6, line 2, change “the one or more isolated additives are” to --- each compounds of the pheromone blend is ---.
In Claim 7, line 1, change “claim 1 further” to --- claim 1, wherein the rat attractant composition further ---.
In Claim 8, line 1, change “claim 7, wherein” to --- claim 1, wherein the rat attractant composition further comprises a food bait; and wherein ---. 
In Claim 9, lines 1-2, change “claim 1 further comprising” to --- claim 1, wherein the rat attractant composition further comprises ---.
In Claim 12, line 2, between “is” and “a granule,”, insert --- in a form of ---.
In Claim 14, on the 5th line from the bottom, change “4-onanone,” to                     --- 4-nonanone, ---.
In Claim 24, lines 2-3, change “4-onanone,” to --- 4-nonanone, ---.
In Claim 25, lines 2-3, change “4-onanone,” to --- 4-nonanone, ---.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
In view of the amendment, previous 101 rejection on claims 1, 6 and 12, previous 112(a) enablement rejection on claims 1-9, 12-18 and 20-23, previous 112(b) rejection on claims 7 and 8, previous 112(b) rejection on claim 9 and previous 112(b) rejection on claim 15 are hereby withdrawn.
In view of the amendment, (i) previous 102(a)(1) rejection over Zhang et al (“Sex- and Gonad-Affecting Scent Compounds and 3 Male Pheromones in the Rat”, Chemical Senses, vol.33 (2008), pg.611-621), (ii) previous 103 rejections over Koyama et al (JP 2005-120048) in view of Peters (US 2008/0216387 A1) and Zhang et al (“Sex- and Gonad-Affecting Scent Compounds and 3 Male Pheromones in the Rat”, Chemical Senses, vol.33 (2008), pg.611-621), and (iii) previous provisional nonstatutory double patenting rejection over claims of copending App. No. 16/401,673 are hereby withdrawn: none of the cited prior art teaches or suggests instant pheromone blend comprising 3-ethyl-2-pentanone, 2-heptanone, 4-heptanone, 3-ethyl-2-heptanone, 2-octanone, 2-nonanone and 4-nonanone, the pheromone blend optionally further comprising 2,3,5-trimethylpyrazine or tetramethylpyrazine (the cited prior arts teach 2-heptanone and 4-heptanone only).
Previous provisional nonstatutory double patenting rejection over claims of copending App. No. 16/302,900 is hereby withdrawn: If a "provisional" nonstatutory obviousness-type double patenting (ODP) rejection is the only rejection remaining in the earlier filed of the two pending applications (instant application is the earlier filed application), while the later-filed application (16/302,900) is rejectable on other grounds, the examiner should withdraw that rejection and permit the earlier-filed application to issue as a patent without a terminal disclaimer. See MPEP 804(I)(B)(1).  Besides, although claim 28 of App. 16/302,900 teaches a composition comprising one or more of 3,4-dehydro-exo-brevicomin, 2-sec-butyl-4,5-dihydrothiazole, 2-heptanone, 4-heptanone, 3-ethyl-2-heptanone, 2-octanone, 2-nonanone, 4-nonanone, 2-methyl-butyric acid, 3-methyl-butyric acid, heptanal, hexanoic acid, benzaldehyde, benzyl alcohol, 2-phenylacetaldehyde, nonanal, or decanal, the claim does not teach or suggest instant 3-ethyl-2-pentanone.
Takacs et al ("The Sex Attractant Pheromone of Male Brown Rats: Identification and Field Experiment",  Angewandte Chemie, Vol.55 (20), pg.6062-6066. (April 6, 2016)) teaches using a synthetic blend of six pheromone compounds (2-heptanone, 4-heptanone, 3-ethyl-2-heptanone, 2-octanone, 2-nonanone, 4-nonanone) obtained from male brown rats to attract and capture wild female brown rats.  However, such blend is missing instantly required 3-ethyl-2-pentanone.  Besides, the reference was published on April 6, 2016 and thus cannot be a prior art to instant application, which has the earliest effective filing date of December 9, 2015.
For the reasons stated above, instant claims 1-9, 12, 14-18, 20, 21, 24 and 25 are allowed.     
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/SIN J LEE/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        July 16, 2021